Appeal by defendant from a judgment of the County Court, Nassau County, rendered January 24, 1969, convicting him of burglary in the third degree, upon a plea of guilty, and imposing sentence. Judgment reversed, on the law, and ease remitted to the County Court for the purposes of hearing defendant’s motion to withdraw his plea of guilty and determining the motion de novo. The findings of fact below have not been considered. The denial of the motion to withdraw the guilty plea was peremptory. Before denying the motion, the learned Trial Judge should have afforded defendant an opportunity to confer with counsel or should have inquired as to the purpose and motivation of defendant in making the application (People v. Klein, 26 A D 2d 559; People v. Borges, 28 A D 2d 735). Beldock, P. J., Christ, Munder, Martuscello and Kleinfeld, JJ., concur.